Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks and amendments filed 10/08/2021, are acknowledged. 
Response to Arguments
Applicant’s remarks regarding claim interpretation under 35 USC 112(f), have been fully considered, and are persuasive. The rejections are withdrawn in view of the amendments. 
Applicant’s remarks with respect to claim rejections under 35 USC 112(b), have been fully considered, and are persuasive. The rejections are withdrawn in view of the amendments. 
Applicant’s remarks with respect to claim rejections under 35 USC 101, have been fully considered, and are persuasive. The judicial exceptions of “applying, by the processor, a motion compensation procedure…” and “applying an averaging technique to one or more subsets of the plurality of motion”, previously seen as falling under the grouping of abstract ideas (mental processe(s)) are now seen to be fully integrated by the added limitation of “generating, by the processor, one or more ultrasound images based on the one or more averaged signal representations”. Therefore, claim rejections under 35 USC 101 have been fully withdrawn in view of the amendments. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor discloses designating a raw echo signal representation mid-way between a most recently received raw echo signal representation and a least recently received raw echo signal representation as a reference raw echo signal representation in combination with the other features recited in each of independent claims 1 and 15. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V BLINDER/Examiner, Art Unit 3793        
                                                                                                                                                                                                /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793